Exhibit 10.3

EXECUTION VERSION

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of June 14, 2016 (this “Agreement”), is
made by the signatory hereto indicated as a “Grantor” (the “Grantor”) in favor
of U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent for the Priority Lien
Secured Parties (in such capacity and, together with its permitted successors
and assigns in such capacity, the “Collateral Agent”).

WHEREAS, the Grantor entered into a Collateral Agreement dated as of June 14,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”) among the Grantor, the Collateral Agent and
the other persons party thereto, pursuant to which the Grantor granted to the
Collateral Agent, for the benefit of the Priority Lien Secured Parties, a
security interest in the Patent Collateral (as defined below); and

WHEREAS, pursuant to the Collateral Agreement, Grantor agreed to execute this
Agreement, in order to record the security interest granted to the Collateral
Agent for the benefit of the Priority Lien Secured Parties with the United
States Patent and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantor hereby agrees with the Collateral Agent as follows:

SECTION. 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Collateral Agency Agreement
referred to therein.

SECTION 2. Notice and Confirmation of Grant of Security Interest.

Grantor hereby confirms the grant in the Collateral Agreement to the Collateral
Agent, for the benefit of the Priority Lien Secured Parties, of a security
interest in, all of the following property, in each case, wherever located and
now owned or at any time hereafter acquired by Grantor or in which Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”) as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of Grantor’s Priority Lien Obligations:

All of Grantor’s right, title and interest in and to all patentable inventions
and designs, all United States, foreign, and multinational patents, certificates
of invention, and similar industrial property rights, and applications for any
of the foregoing, including without limitation: (i) each patent and patent
application listed in Schedule A attached hereto (ii) all reissues, substitutes,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all inventions and improvements described and
claimed therein, (iv) all rights to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto, and (vi) all other patent
rights accruing thereunder or pertaining thereto throughout the world.



--------------------------------------------------------------------------------

SECTION 3. Collateral Agreement and Collateral Agency Agreement

The security interest confirmed pursuant to this Agreement is confirmed in
conjunction with the security interest granted to the Collateral Agent for the
Priority Lien Secured Parties pursuant to the Collateral Agreement, and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Collateral Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Collateral Agreement or the Collateral Agency
Agreement, the provisions of the Collateral Agreement or the Collateral Agency
Agreement, as applicable, shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GOGO LLC,

as Grantor

By:   /s/ Norman Smagley  

Name: Norman Smagley

Title:  Executive Vice President, Chief Financial

           Officer and Assistant Secretary

 

3



--------------------------------------------------------------------------------

Accepted and Agreed:

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent By:   /s/ Linda Garcia  
Name:   Linda Garcia   Title:   Vice President

 

4



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

Gogo LLC U.S. Issued Patents

 

Title

   Appl. No.      Appl. Date      Patent No.      Issue Date  

METHOD AND APPARATUS FOR COMMUNICATION WITH A MOBILE UNIT

     08/988,457         12/10/1997         6,799,037         08/06/2002   

AIR-TO-GROUND CELLULAR NETWORK FOR DECK-TO-DECK CALL COVERAGE

     11/240,975         09/30/2005         7,640,016         12/29/2009   

CABIN TELECOMMUNICATION UNIT

     10/241,723         09/11/2002         7,689,752         03/30/2010   

SYSTEM FOR HANDOFF OF AIRCRAFT-BASED CONTENT DELIVERY TO ENABLE PASSENGERS TO
RECEIVE THE REMAINDER OF A SELECTED CONTENT FROM A TERRESTRIAL LOCATION

     12/021,133         01/28/2008         7,702,328         04/20/2010   

SYSTEM FOR MANAGING THE MULTIPLE AIR-TO-GROUND COMMUNICATIONS LINKS ORIGINATING
FROM EACH AIRCRAFT IN AN AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK

     11/590,709         10/31/2006         7,920,860         04/05/2011   

SYSTEM FOR TRANSMITTING WIRELESS HIGH-SPEED DATA SIGNALS BETWEEN A
TERRESTRIAL-BASED ANTENNA AND AN AIRCRAFT

     10/378,203         03/03/2003         8,032,135         10/04/2011   

SYSTEM FOR MANAGING AN AIRCRAFT-ORIGINATED EMERGENCY SERVICES CALL IN AN
AIRBORNE WIRELESS CELLULAR NETWORK

     12/182,834         07/30/2008         8,060,083         11/15/2011   

SYSTEM FOR CUSTOMIZING ELECTRONIC SERVICES FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK

     12/021,169         01/28/2008         8,068,829         11/29/2011   

SIP CLIENT-BASED LOCAL NUMBER PORTABILITY THROUGH AN AIRCRAFT AIR-TO-GROUND LINK

     12/423,555         04/14/2009         8,073,443         12/06/2011   

SYSTEM FOR CUSTOMIZING ELECTRONIC CONTENT FOR DELIVERY TO A PASSENGER IN AN
AIRBORNE WIRELESS CELLULAR NETWORK

     12/021,125         01/28/2008         8,078,163         12/13/2011   

SYSTEM FOR CREATING AN AIRCRAFT-BASED INTERNET PROTOCOL SUBNET IN AN AIRBORNE
WIRELESS CELLULAR NETWORK

     12/060,662         04/01/2008         8,081,969         12/20/2011   

SYSTEM FOR CREATING AN AIR-TO-GROUND IP TUNNEL IN AN AIRBORNE WIRELESS CELLULAR
NETWORK TO DIFFERENTIATE INDIVIDUAL PASSENGERS

     12/060,674         04/01/2008         8,081,968         12/20/2011   

CABIN TELECOMMUNICATION UNIT

     12/707,070         09/11/2002         8,140,732         3/20/2012   

AIR-TO-GROUND CELLULAR COMMUNICATION NETWORK TERRESTRIAL BASE STATION HAVING
MULTI-DIMENSIONAL SECTORS WITH ALTERNATING RADIO FREQUENCY POLARIZATIONS

     11/590,146         10/31/2006         8,145,208         03/27/2012   

SYSTEM FOR MANAGING VOICE OVER INTERNET PROTOCOL COMMUNICATIONS IN A NETWORK

     12/029,298         02/11/2008         8,185,040         05/22/2012   

METHOD AND APPARATUS FOR COMMUNICATION WITH A MOBILE UNIT

     11/100,753         04/07/2005         8,498,641         07/30/2013   

 

5



--------------------------------------------------------------------------------

Title

   Appl. No.      Appl. Date      Patent No.      Issue Date  

SYSTEM FOR TRANSMITTING WIRELESS HIGH-SPEED DATA SIGNALS BETWEEN A
TERRESTRIAL-BASED ANTENNA AND AN AIRCRAFT

     13/222,722         08/31/2011         8,700,032         04/15/2015   

DYNAMIC TIME BASED PRODUCTS

     14/291,562         05/30/2014         9,258,432         02/09/2016   

SYSTEMS AND METHODS FOR TWO-PART ELECTRONIC DEVICE REGISTRATION

     14/291,558         05/30/2014         9,232,546         01/05/2016   

MESH NETWORK BASED AUTOMATED UPLOAD OF CONTENT TO AIRCRAFT

     14/553,641         11/25/2014         9,287,999         03/15/2016   

DATA DELIVERY TO DEVICES ON VEHICLES USING MULTIPLE FORWARD LINKS

     14/225,050         03/25/2014         9,197,314         11/24/2015   

GROUND SYSTEM FOR VEHICLE DATA DISTRIBUTION

     13/675,190         11/13/2012         9,088,613         07/21/2015   

COMMUNICATION SYSTEM AND METHOD FOR NODES ASSOCIATED WITH A VEHICLE

     13/675,194         11/13/2012         9,087,193         07/21/2015   

LINE REPLACEABLE UNIT WITH UNIVERSAL HEAT SINK RECEPTACLE

     13/799,869         03/13/2013         8,982,562         03/17/2015   

DETERMINING HUMAN STIMULI AT COMPUTING DEVICES

     13/781,841         03/01/2013         9,147,065         09/29/2015   

MESH NETWORK BASED AUTOMATED UPLOAD OF CONTENT TO AIRCRAFT

     13/544,742         07/09/2012         8,934,893         01/13/2015   

SPECTRUM SHARING BETWEEN AN AIRCRAFT-BASED AIR-TO-GROUND COMMUNICATION SYSTEM
AND EXISTING GEOSTATIONARY SATELLITE SERVICES

     13/172,539         06/29/2011         8,442,519         05/14/2013   

TRAFFIC SCHEDULING SYSTEM FOR WIRELESS COMMUNICATIONS

     13/009,579         01/19/2011         8,457,627         06/4/2013   

DIFFERENTIATED SERVICES CODE POINT MIRRORING FOR WIRELESS COMMUNICATIONS

     13/009,687         01/19/2011         8,452,276         05/28/2013   

SYSTEM FOR PROVIDING HIGH SPEED COMMUNICATIONS SERVICE IN AN AIRBORNE WIRELESS
CELLULAR NETWORK

     12/137,995         06/12/2008         8,914,022         12/16/2014   

MULTI-LINK AIRCRAFT CELLULAR SYSTEM FOR SIMULTANEOUS COMMUNICATION WITH MULTIPLE
TERRESTRIAL CELL SITES

     11/590,379         10/31/2006         8,447,292         05/21/2013   

SYSTEM FOR MANAGING MOBILE INTERNET PROTOCOL ADDRESSES IN AN AIRBORNE WIRELESS
CELLULAR NETWORK

     12/060,645         04/01/2008         8,995,993         3/31/2015   

OPTIMIZING USAGE OF MODEMS FOR DATA DELIVERY TO DEVICES ON VEHICLES

     14/225,077         03/25/2014         9,326,217         04/26/2016   

Gogo LLC U.S. Patent Applications

 

Title

   Appl. No.      Appl. Date      Pub. No.      Pub. Date  

SYSTEM FOR PROVIDING TEMPORARY INTERNET ACCESS FROM A RESTRICTED LOCAL AREA
NETWORK ENVIRONMENT

     13/588,903         08/17/2012         2014/0053243         02/20/2014   

VEHICLE DATA DISTRIBUTION SYSTEM AND METHOD

     13/675,200         11/13/2012         2014/0136658         05/15/2014   

MULTIPLE ANTENNA SYSTEM AND METHOD FOR MOBILE PLATFORMS

     14/177,863         02/11/2014         2014/0225767         08/14/2014   

RADOME HAVING LOCALIZED AREAS OF REDUCED RADIO SIGNAL ATTENUATION

     14/209,698         03/13/2014         2015/0130671         05/14/2015   

HYBRID COMMUNICATIONS FOR DEVICES ON VEHICLES

     14/225,017         03/25/2014         2015/0131513         05/14/2015   

RADOME HAVING LOCALIZED AREAS OF REDUCED RADIO SIGNAL ATTENUATION

     14/209,713         03/13/2014         2015/0130672         05/14/2015   

ADAPTIVE MODULATION IN A HYBRID VEHICLE COMMUNICATION SYSTEM

     14/224,859         03/25/2014         2015/0131512         05/14/2015   

 

6



--------------------------------------------------------------------------------

Title

   Appl. No.      Appl. Date      Pub. No.      Pub. Date  

SYSTEM FOR MANAGING MOBILE INTERNET PROTOCOL ADDRESSES IN AN AIRBORNE WIRELESS
CELLULAR NETWORK

     14/340,921         07/25/2014         2014/0334379         11/13/2014   

AUTONONMOUS-MODE CONTENT DELIVERY AND KEY MANAGEMENT

     14/530,409         10/31/2014        
  Not yet
published   
       
  Not yet
published   
  

RESUMPTION OF PLAY FOR A CONTENT-DELIVERY SESSION

     14/530,423         10/31/2014        
  Not yet
published   
       
  Not yet
published   
  

SYSTEMS AND METHODS FOR FACILITATING VOICE-BASD COMMUNICATIONS

     14/267,563         05/01/2014         2015/0319301         11/05/2015   

SYSTEMS AND METHODS FOR NOTIFYING ELECTRONIC DEVICES OF VOICE-BASED
COMMUNICATION REQUESTS

     14/267,400         05/01/2014         2015/0319300         11/05/2015   

SYSTEMS AND METHODS FOR CONFIGURING AN ELECTRONIC DEVICE FOR CALLING CELLULAR
BASED COMMUNICATIONS

     14/291,511         05/30/2014         2015/0133116         05/14/2015   

SYSTEMS AND METHODS FOR COMMUNICATIONS WITH NON- TERRESTRIAL ELECTRONIC DEVICES

     14/291,979         05/30/2014         2015/0351066         12/03/2015   

SYSTEMS AND METHODS FOR FACILITATING COMMUNICATIONS ORIGINATING FROM A
NON-TERRESTRIAL NETWORK

     14/291,878         05/30/2014         2015/0350996         12/03/2015   

SYSTEMS AND METHODS FOR FACILITATING COMMUNICATIONS DESTINED FOR A
NON-TERRESTRIAL NETWORK

     14/292,035         05/30/2014         2015/0349875         12/03/2015   

MULIPLE MODM COMMUNICATION SYSTEM AND METHOD FOR MOBILE PLATFORM

     14/307,228         06/17/2014         2015/0365870         12/17/2015   

DATA CACHING IN A HYBRID COMMUNICATIONS SYSTEM

     14/309,342         06/19/2014         2015/0134754         05/14/2015   

SYSTEMS AND METHODS FOR FACILITATING VOICE AND MESSANGING COMMUNICATIONS VIA
VARIOUS NETWORKS

     14/312,413         06/23/2014         2015/0131519         05/14/2015   

DELAYED DISK RECOVERY

     14/320,966         07/01/2014         2016/0004586         01/07/2016   

CONTENT INTEGRITY CHECKS

     14/320,970         07/01/2014         2016/0006807         01/07/2016   

MOBILE TELE-COMPUTER NETWORK FOR MOTION PICITURE, TELEVISION AND TV ADVERTISING
PRODUCTION

     90/012,810         7/TBD/2014        
  Not yet
published   
       
  Not yet
published   
  

COMMUNICATIONS SYSTEMS AND METHODS FOR NODES ASSOCIATED WITH A VEHICLE

     14/754,046         06/29/2015         2015/0319248         11/05/2015   

GROUND SYSTEM FOR VEHICLE DATA DISTRIBUTION

     14/797,461         07/13/2015         2015/0319073         11/05/2015   

DATA DELIVERY TO DEVICES ON VEHICLES USING MULTIPLE FORWARD LINKS

     14/876,542         10/06/2015         2016/0036517         02/04/2016   

DYNAMIC TIME BASED PRODUCT

     14/995,459         01/14/2016        
  Not yet
published   
       
  Not yet
published   
  

MESH NETWORK BASED AUTOMATED UPLOAD OF CONTENT TO AIRCRAFT

     15/014,333         02/03/2016        
  Not yet
published   
       
  Not yet
published   
  

FEATURE TRANSPARENCY FOR WIRELESS DEVICES

     14/912,834         02/18/2016        
  Not yet
published   
       
  Not yet
published   
  

OPTIMIZING USAGE OF MODEMS FOR DATA DELIVERY TO DEVICES ON VEHICLES

     15/075,032         03/18/2016        
  Not yet
published   
       
  Not yet
published   
  

SYSTEMS AND METHODS FOR FACILITATING COMMUNICATIONS DESTINED FOR A
NON-TERRESTRIAL NETWORK

     15/079,953         03/24/2016        
  Not yet
published   
       
  Not yet
published   
  

PRESENCE-BASED NETWORK AUTHENTICATION

     15/090,026         04/04/2016        
  Not yet
published   
       
  Not yet
published   
  

SYSTEMS AND METHODS FOR ON-BOARD ACCESS CONTROL

     15/092,844         04/07/2016        
  Not yet
published   
       
  Not yet
published   
  

SYSTEMS AND METHODS FOR AUTHENTICATING APPLICATIONS TO ON-BOARD SERVICES

     15/092,884         04/07/2016        
  Not yet
published   
       
  Not yet
published   
  

HYBRID COMMUNICATIONS FOR DEVICES ON VEHICLES

     15/150,576         5/10/2016        
  Not yet
published   
       
  Not yet
published   
  

SYSTEMS AND METHODS FOR AVERTING UNSANCTIONED ACCESS TO ON-BOARD VEHICLE
NETWORKS

     15/170,649         6/1/2016        
  Not yet
published   
       
  Not yet
published   
  

 

7